DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  What heat source?  Is there a heater installed previously or a formation heat?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-19, 21-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bestaqui-Spurr et al. (US 2015/0114640 A1) (“Bestaqui” herein- provided by applicant).

Claim 1
Bestaqui discloses, as best understood based on the indefiniteness above, a method comprising:
	forming a slurry comprising an aluminosilicate, a metal silicate, an aqueous base
fluid, and an alkali metal activator;
coating the slurry onto a proppant to form a coated proppant;
dispersing the coated proppant in a treatment fluid:
 	pumping the treatment fluid having the coated proppant into a borehole, wherein the coated proppant cures upon exposure to a heat source in the borehole. [0002; 0021; 0024; 0034; 0036; Claims 5-8]
 	Bestaqui does not explicitly disclose the terminology as recited within the claimed invention: a slurry. However, Bestaqui discloses that mixing alkali metal hydroxides /silicate solution (aqueous) and aluminosilicate binder, which serves as a slurry in a rotary mixer that coat a sand, as a proppant,  resulting in a rigid chain or net of geopolymer coated proppant. [0024; Claims 5-8] that would be pumped into a wellbore 
	Since Bestaqui discloses the same method of coating a proppant comprising an aluminosilicate, alkali metal, silicate, solution, it would be an alkali metal activator, metal silicate, and an alkali metal activator that would form a slurry that would be cured upon exposure to a heat in a wellbore
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Bestaqui discloses the method of claim 1 wherein the slurry coats the proppant to form a coated proppant particulate upon strength-hardening. [0024; 0032]

Claim 3
Bestaqui discloses the method of claim 1, wherein the slurry forms an aggregate with the proppant. [0024]

Claim 5
Bestaqui discloses the method of claim 1, wherein the cured coated proppant strength hardened binding composition proppant withstands at least 8,000 psi closure pressure. [0032]

Claim 6
Bestaqui discloses the method of claim 1, wherein the aluminosilicate source is fly ash. [0045]

Claim 7
Bestaqui discloses the method of claim 1, wherein the cured coated proppant has a strength-hardening temperature of less than 400° F. [0032; 0038]

Claim 8
Bestaqui discloses the method of claim 1, wherein the aluminosilicate source has an average particle size of less than 100 microns. [0032; 0045]

Claim 10
Bestaqui discloses the method of claim 1, wherein alkali metal activator contains a metal selected from groups 1 or 2 of the periodic table. [0035]

Claim 11
Bestaqui discloses the method of claim 1, wherein the alkali metal activator is an alkali metal hydroxide. [0035]

Claim 12
Bestaqui discloses the method of claim 1, alkali metal activator is selected from the group consisting of KOH, NaOH, Ca(OH)2,  KF, NaF, and mixtures thereof. [0035]

Claim 13
Bestaqui discloses the method of claim 1, wherein the alkali metal activator is selected from KOH] or Ca(OH)2 and mixtures thereof . [0035]

Claim 14
Bestaqui discloses the method of claim 1, wherein the proppant is different than the aluminosilicate source. [0028]

Claim 15
Bestaqui discloses the method of claim 14.  Bestaqui does not disclose, wherein the treatment fluid is injected downhole using one or more pumps.  However, Bestaqui discloses that In a typical hydraulic fracturing treatment, fracturing treatment fluid containing a solid proppant material is injected into the formation at a pressure sufficiently high enough to cause the formation to fracture or cause enlargement of natural fractures in the reservoir. [0002] It is well-known in the art of fracturing a subterranean formation and the Examiner will take a notice, that that pump(s) are utilized to inject the fracturing fluids into the subterranean formation.  Therefore, the Examiner interprets this discloser to read on the claimed invention.

Claim 16
Bestaqui discloses a treatment fluid comprising:
 	a slurry comprising an aluminosilicate, a metal silicate, an aqueous base fluid, and an alkali metal activator, wherein the aluminosilicate, the metal silicate and the alkali metal activator initiate a geopolymer formation in the slurry and
the slurry coated onto a proppant to form a coated proppant. [0002; 0021; 0024; 0034; 0036 ]
[0002; 0021; 0024; 0034; 0036; Claims 5-8]
 	 Bestaqui does not explicitly disclose the terminology as recited within the claimed invention: a slurry. However, Bestaqui discloses that mixing alkali metal hydroxides /silicate solution (aqueous) and aluminosilicate binder, which serves as a slurry in a rotary mixer that coat a sand, as a proppant,  resulting in a rigid chain or net of geopolymer coated proppant. [0024; Claims 5-8]. Therefore, the Examiner interprets this disclosure to read on the claimed invention.	
	Since Bestaqui discloses the same method of coating a proppant comprising an aluminosilicate, alkali metal, silicate, solution, it would be an alkali metal activator, metal silicate, and an alkali metal activator that would form a slurry that would be cured upon exposure to a heat in a wellbore
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 17
Bestaqui discloses the treatment fluid of claim 16, wherein the slurry coats the proppant to form a coated proppant particulate upon strength-hardening. [0024; 0035]

Claim 18
Bestaqui discloses the treatment fluid of claim 16, wherein the slurry forms an aggregate with the proppant. [0024]

Claim 19
Bestaqui discloses the treatment fluid of claim 16, wherein the aluminosilicate source is fly ash. [0045]

Claim 21
Bestaqui discloses the method of claim 1, wherein the aluminosilicate, metal silicate and the alkali metal activator initiate a geopolymer formation in the slurry. [0024]

Claim 22
Bestaqui discloses the method of claim 16, alkali metal activator is selected from the group of KOH, NaOH, Ca(OH)2, KF, NaF, and mixtures thereof. [0035]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bestaqui  as applied to claims 1 and 16 above, and further in view of Nguyen et al. (US 2017/0183562 A1) (“Nguyen” herein-cited previously).

Claims 9 and 20
Bestaqui discloses the methods of claims 1 and 20.  Bestaqui however is silent regarding, wherein the metal silicate is sodium metasilicate.
	Nguyen teaches the above limitation (See paragraph 0015→ Nguyen teaches this limitation in that Specific examples of suitable inorganic particles for use in forming the crush-resistant proppant particulates described herein may include, but not be limited to, alumina, boron carbide, boron nitride, silicate, glass, silicon carbide, silica, quartz, copper oxide, a microfiber, a nanofiber, core-shell, graphene, sodium silicate, sodium metasilicate, and any combination thereof) for the purpose of forming a crush-resistant proppant particulates [0015]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Bestaqui with the above limitation, as taught by Nguyen, in order to have the crush-resistant proppant.

Response to Arguments
Applicant’s arguments, filed on 01/19/2021, with respect to rejection of claims 4 and 5 under 35 USC 112 (b)/second have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments, filed on 01/19/2021, with respect to the rejection(s) of Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nguyen (US 2017/0183562 A1 - WO 2016062417) have been fully considered and are 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/03/2021